Citation Nr: 0723899	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-39 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1970 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a rating in excess of 10 percent for varicose 
veins of the right leg. 

In January 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  
Subsequent to the hearing, the veteran submitted a claim for 
service connection for varicose veins of the left leg.  That 
issue is not before the Board, however, the Board notes that 
it appears that the RO has already undertaken consideration 
of this issue, as the RO sent the veteran a letter in May 
2007 requesting additional information pertaining to his 
claim.  



FINDING OF FACT

Varicose veins of the right leg are manifested by no more 
than intermittent edema of extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or use of compression 
hose.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.110, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2004 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records related to treatment 
for his varicose veins, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006 the 
veteran was advised of the Dingess precedent, and, moreover, 
since the claim herein is being denied, such matters are 
moot.

II.  Factual Background

By September 1977 rating decision, the RO granted service 
connection for varicose veins of the right leg, and assigned 
a 10 percent disability rating, effective from July 3, 1976.

Received from the veteran in September 2004 was his claim for 
an increased rating for the service-connected varicose veins 
of the right leg.

On VA examination in November 2004, the veteran reported he 
had been treated with support stockings for his varicose 
veins, and had been advised to not stand for prolonged 
periods of time.  He had never had surgery for his varicose 
veins.  He had pain behind the right knee after 5 to 10 
minutes of standing, and claimed he relieved his pain by 
sitting and resting or leaning against something to take the 
pressure off his leg, but only wore stockings "once in a 
great while".  He reported that his varicose veins did not 
effect his occupation as a car driver for a rental car 
company because he sat for his job, nor did it affect his 
daily activities.  He denied coldness or numbness of the 
foot, edema or fatigue of the leg, as well as ulcerations or 
pain at rest.  Objective examination showed grossly visible 
varicose veins on the anterior and posterior lower legs, 
mostly pronounced in the popliteal area of the right leg.  
There were no ulcers, edema, stasis pigmentation, or eczema.  
The right foot was warm and dry with 1+ pedal pulses.   There 
were spider and varicose veins on the dorsum of the foot, the 
veins were easily compressible, and the skin of the leg and 
foot was pink, warm, and dry.

On subsequent VA examination in March 2006 the veteran 
reported having pain in his legs when standing approximately 
10 minutes.  He said he treated the condition with elevation 
only, and wore stockings only intermittently.  His medical 
history showed that he had varicose veins of the right lower 
leg, with no edema, ulceration, or skin discoloration, but 
his symptoms included pain, aching, fatigue, throbbing, and a 
heavy feeling.  It was noted that no surgical procedures had 
been performed on the veteran's legs, and he had an 
indentation from his "tube sock" at the mid-calf region.  
Examination showed that his skin was moist and warm, and 
would pulse easily when palpated.  There was no edema, stasis 
pigmentation, eczema, or ulceration.  There was a right 
popliteal varicosity measuring approximately 6 inches and 
bulging approximately 5 mm in elevation.  There were slight 
varicosities seen in the mid-calf region, medial malleolus 
region, anterior shin, and dorsum of the foot.  He had a 
normal gait and his veins compressed with palpation.  The 
examiner noted that the veteran's varicose veins had a mild 
effect on the veteran's ability to do chores, shopping, 
exercise, sports, and recreation.  It was noted that he was 
currently volunteering at a museum of firefighting.

VA treatment records dated from October 2003 through January 
2007 show that, on numerous occasions, the lower extremities 
were examined and no edema was noted.  In March 2005, when 
the veteran complained of pain with standing, examination 
showed no edema of the lower extremities, and he was advised 
to stretch and elevate his legs.  In April 2006, the veteran 
complained that it was painful for him to stand and walk, and 
that when the pain was so bad he could not feel his legs.  
Examination of the extremities showed no cyanosis, clubbing, 
or edema.  He had positive pedal pulses, both feet were warm 
and dry, and sensation was within normal limits.  The 
diagnoses included venous insufficiency/varicose veins, which 
were noted to be stable, with intermittent pain.  The veteran 
was advised to put his feet up as a much as possible when 
resting.  He was to bring a form for restriction of work 
hours or nature of work to be completed by PCP.  On a 
treatment note dated January 9, 2007, the veteran was 
assessed to have subclinical hyperthyroidism and iron 
deficiency anemia, and there was no mention of, complaints 
of, or treatment for his varicose veins on that date.  

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge, stating 
that he worked as a security guard, which involved sitting in 
a shack and driving around in a motorized golf cart.  He 
testified that when he had a lot of pain he put his feet up 
on the desk, and that this completely relieved his pain.  He 
testified that his most recent treatment for varicose veins 
was a few weeks prior when he went to his VA nurse 
practitioner, on January 9th, and was given support hose.  He 
testified that this was the only treatment he had received 
for his varicose veins in the past couple of years, and that 
his condition had been off and on for the past few years.  He 
took no medication to help with varicose veins, but did take 
aspirin for pain in his legs. 

He further testified that his physician had recommended vein 
stripping, but he had declined.  He asserted that his 
varicose veins had worsened approximately two to two and a 
half years prior, and that to deal with the pain he tried, as 
much as he could, to avoid standing.  He had not missed any 
work because of his varicose veins, because he only worked 
two days a week.  He testified he was told to elevate his 
feet as much as possible, and indicated that the stockings 
helped a little bit.  He testified that since March 2006 he 
had not really been seen for his varicose veins, but had 
mostly been seen for diabetes.  He testified that on January 
9th, the nurse practitioner had generally looked at his legs, 
and they had discussed a few things.  At the hearing the 
veteran agreed to waive initial RO review of the January 9, 
2007, VA treatment record, once it was associated with the 
claims file.

III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, the RO assigned a 10 percent disability rating 
for the veteran's service-connected varicose veins of the 
right leg, under the provisions of 38 C.F.R. § 4.110, 
Diagnostic Code (DC) 7120, effective from July 1976.  Since 
the 10 percent rating has been in effect for more than 20 
years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951.

DC 7120 concerns findings attributed to the effects of 
varicose veins.  The assigned evaluations are for involvement 
of a single extremity.  A 10 percent evaluation contemplates 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is assigned for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for varicose veins of the 
right leg.  The record fails to show that the veteran's 
varicose veins meet the criteria for a higher rating when 
considering the applicable rating criteria.  First, the 
veteran does not have persistent edema in the right leg.  In 
that regard, he has not complained of edema in the right leg, 
and VA treatment records and VA examinations have not shown 
any such edema.  Second, the veteran's testimony and the VA 
examinations show that he has consistently indicated that his 
right leg symptoms are relieved by elevation of the 
extremity.  Finally, although not necessary for a higher 
rating to be assigned, the Board notes that there have been 
no complaints or findings indicative of stasis pigmentation 
or eczema in the veteran's right lower extremity. 

While the veteran has reported that his varicose veins of the 
right leg and associated pain have increased, he has also 
indicated that he elevates his legs and wears support 
stockings to alleviate his symptoms.  In addition, he works 
in a security job that allows him to avoid prolonged 
standing, which he has reported aggravates his symptoms.  
Thus, the Board concludes that the preponderance of the 
evidence of record does not establish that the veteran's 
varicose veins of the right leg produce persistent edema 
incompletely relieved by elevation of the extremity, so as to 
warrant a 20 percent evaluation for the right lower 
extremity; thus the disability picture resulting from the 
veteran's varicose veins of the right leg does not more 
nearly approximate the criteria for the higher rating.  See 
38 C.F.R. § 4.7

Accordingly, for reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for varicose veins in the 
right leg, and there is no reasonable doubt to be resolved.  
Gilbert, supra.


ORDER

A rating in excess of 10 percent for varicose veins of the 
right leg is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


